DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/08/2021 have been entered.  Claims 1-5, 7-9, 12-18 and 21-23 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejections and the 35 U.S.C. §112 (f) claim notification set forth in the Non-Final office action mailed on 12/08/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/08/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
Information Disclosure Statement
The information disclosure statement filed on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reason for Allowance
Claims 1-5, 7-9, 12-18 and 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 12 and 23 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“adjust a volume and a flow rate delivered by a delivery mechanism of the IV infusion system based on the comparison, and adjust a period of time for delivery of the medicinal fluid to compensate for the volume and the flow rate delivered by the delivery mechanism” of claim 1;
“wherein the communication unit is configured to transmit the calculated change in of claim 12 and
“and -6-6589905.1Applicant: Lior SHTRAM et al.Application No.: 15/961,104adjusting a period of time for infusion to compensate for the rotational speed, the volume, and the flow rate of the IV peristaltic pump” of claim 21.
The Examiner would like to note that Ali et al. (2015/0133888) is pertinent prior art that is similar to the claimed invention in that Ali et al. teaches changing the flow rate of the fluid or any other parameter that affects the delivery of the fluid and adjusting the remaining drug delivery schedule, adjusting a transition time when transitioning between two different fluids, or otherwise compensate drug delivery based on the unscheduled change in fluid delivery (see [0062]); however, Ali et al. does not specifically disclose the aforementioned allowable subject matter and it would not have been obvious to one of ordinary skill in the art to modify the device disclosed by Ali et al. to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783